Citation Nr: 1706560	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  13-28 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1961 to March 1981.  He died on October [redacted], 2007. The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision (in Virtual VA) of the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin.  Local jurisdiction of the claim is with the VA Regional Office (RO) in Detroit, Michigan.

The appellant testified before the undersigned Veterans Law Judge (VLJ) at a video conference hearing in December 2016.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The RO denied service connection for the cause of the Veteran's death in September 2008; the appellant did not appeal this denial and no additional evidence related to the issue of the Veteran's cause of death was received within the appeal period.

2.  Since the last final denial in September 2008, new and material evidence related to the issue of service connection for the cause of the Veteran's death has been received.  

3.  The weight of the evidence favors a finding that the Veteran's congestive heart failure and ischemia, which are presumed to be related to herbicide exposure in service, contributed to his death from pneumonia.


CONCLUSIONS OF LAW

1.  The September 2008 denial of service connection for the cause of the Veteran's death became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.156(b).

2.  New and material evidence has been received to reopen the previously denied claim for cause of death.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107(b) (West 2014); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

Where a claim has been finally adjudicated, a claimant must present new and material evidence in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of reopening, evidence received is generally presumed credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence that raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Shade, 24 Vet. App. at 117-20. 

The RO initially denied service connection for the cause of the Veteran's death in September 2008.  See September 2008 notification letter.  It determined that there was no evidence to show that the Veteran's death was related to his military service.

The appellant did not appeal the September 2008 denial.  Further, VA did not receive new and material evidence referable to this issue within one year of notification of the decision.  As such, the September 2008 denial of service connection became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the last final denial, in September 2008, VA received a letter dated December 2011 (received January 2012) from the Veteran's physician, suggesting that the Veteran's congestive heart failure contributed to his death from pneumonia.  
VA also received an amended death certificate from December 2012, listing the Veteran's cause of death as congestive heart failure and myocardial ischemia

This new evidence relates to an unestablished element of the previously denied claim.  Specifically, it establishes that the Veteran's heart disability, which is potentially presumed to be related to herbicide exposure in service, contributed to his death.  The evidence raises a reasonable possibility of substantiating the claim as it potentially establishes a connection between the Veteran's death and service.  Therefore, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Service Connection for the Veteran's Death

A surviving spouse of a qualifying veteran who died as a result of a service-connected disability is entitled to receive dependency and indemnity compensation.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

To warrant service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either a principal or a contributory cause of death.  A disability will be considered the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  
A disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability is one that was incurred in or aggravated during active service, or may be presumed to have been incurred during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The pertinent presumptive regulations will be discussed below.  Where a disease is first diagnosed after service, service connection will be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

At the time of the Veteran's death, service connection was not in effect for any disability.  

The appellant contends that presumptive service connection for the Veteran's death is warranted based on herbicide exposure in Vietnam.  She asserts that the Veteran's congestive heart failure caused or contributed to his death.  See January 2012 statement; March 2013 notice of disagreement; December 2016 hearing transcript.

The Veteran served in Vietnam and is presumed to have been exposed to Agent Orange.  See DD-214s.  Certain diseases associated with exposure to herbicide agents, including ischemic heart disease, will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

A death certificate from October 2007 lists the Veteran's cause of death as bilateral pneumonia with sepsis and respiratory failure.  Nevertheless, an amended death certificate from December 2012 lists the Veteran's cause of death as congestive heart failure and myocardial ischemia.

In a letter from December 2011 (received January 2012), the Veteran's physician stated that the Veteran had recurrent congestive failure and was hospitalized several times in the years and month prior to his death from pneumonia.  The physician indicated that it was possible that the Veteran's pneumonia was related to his congestive heart failure.

An October 2007 discharge summary shows final diagnoses of respiratory failure and inferior anterolateral ischemia, among others, at the time of the Veteran's death.  

In June 2012, a VA examiner opined that it was less likely than not that the Veteran's congestive heart failure caused or contributed to his death.  The examiner based his opinion on treatment records showing treatment for pneumonia at the time of the Veteran's death and the October 2007 death certificate, which listed the Veteran's cause of death as bilateral pneumonia with sepsis and respiratory failure.

In August 2013, a second VA examiner conceded that congestive heart failure may have contributed in some way to the Veteran's death.  The examiner, however, indicated that the Veteran's congestive heart failure appeared to be due to fluid overload or anemia related to his liver cirrhosis, which more likely than not first manifested after service.  The examiner added that there was insufficient evidence of ischemic heart disease in the Veteran.

Resolving all doubt in favor of the Veteran, the Board finds that service connection for the Veteran's death is warranted on a presumptive basis.

The Board finds that the evidence is in equipoise regarding a finding that the Veteran's congestive heart failure contributed to the Veteran's death.  See December 2011 letter from the Veteran's physician; amended death certificate from December 2012; August 2013 VA opinion.  

The August 2013 VA examiner stated that the Veteran's congestive heart failure appeared to be related to his liver disease.  The examiner, however, did not expressly consider whether the Veteran's congestive heart failure was at least as likely as not related to his conceded herbicide exposure.  As such, the Board finds that the VA opinion is inadequate and lacks probative value as evidence to rebut the presumption of in-service incurrence.  See 38 C.F.R. § 3.307(d).  With regard to the examiner's assertion that the Veteran did not have ischemic heart disease, the Board notes that the examiner did not apply the appropriate legal standard (at least as likely as not) in expressing this conclusion.  Furthermore, there is evidence of ischemia at the time of the Veteran's death.  In view of this, the Board finds that the evidence is in relative equipoise as to whether the Veteran's heart disability is subject to the presumption of in-service incurrence based on herbicide exposure.

In sum, the weight of the evidence supports a finding that the Veteran's congestive heart failure and ischemia contributed to his death from pneumonia.  These heart conditions are presumed to have been incurred in service, as a result of herbicide exposure.  There is no probative evidence that rebuts this presumption.  Accordingly, service connection for the cause of the Veteran's death is warranted.


ORDER

The petition to reopen the previously denied claim of service connection for the cause of the Veteran's death is granted.

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


